DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
With this office action, currently claims 1-3, 6-10, 12, 13, and 15 are pending and the following list summarizes their status:
Claims 1 and 9 have been amended
Claims 4, 5, 11, and 14 have been cancelled
Claims 16-20 are withdrawn
Claims 1-3, 6-10, 12, 13, and 15 are rejected under 35 U.S.C. § 101
Claims 1-3, 6-10, 12, 13, and 15 are rejected under 35 U.S.C. § 103
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-10, 12, 13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows:
STEP 1: Is the claim to a process, machine, manufacture, or composition of matter?
The claim recites a system comprising a first monitoring device with a PPG sensor and an accelerometer, a second monitoring device with a PPG sensor and an accelerometer, and a controller to perform the following process steps: receiving the signals from the sensors, filtering the cardiovascular 
STEP 2A - THE JUDICIAL EXCEPTIONS PRONG ONE: Does the claim recite an Abstract Idea, Law of Nature, or Natural Phenomenon? 
The controller performing the function of determining cardiovascular information of the subject has been determined to set forth a judicial exception. This type of function is an Abstract Idea that equates to a mental process performed in the human mind and falls into the subcategory of performing evaluations. Though the claim recites a generic computer component performing the Abstract Idea, if a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind. As an example to further explain how this function is a mental process, a person could mentally the process the sensor data presented on a spreadsheet and compare these to already known values to determine if they represent cardiovascular information of the subject.
STEP 2A - THE JUDICIAL EXCEPTIONS PRONG TWO: Does the claim recite additional elements that integrate the Judicial Exception into a practical application?
There are several ways to indicate that the claim is drawn to a practical application, such as: improvements to the functioning of a computer, applying or using a judicial exception to effect a particular prophylaxis or treatment for a medical condition, effecting a transformation or reduction of a particular article to a different state (process claims only), and applying or using the judicial exception in some other meaningful way. In this case, the Abstract Idea is directed to an application because the determination is communicated with a user interface to provide notification of a health state. This application is then analyzed to determine if it is considered a practical application. This does not 
STEP 2B THE INVENTIVE CONCEPT: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	In order for the claim to be considered as significantly more than the judicial exception, the claim must recite an element or combination of elements that is unconventional or non-routine. Besides the Abstract Idea and its application detailed above, the claim recites: a first monitoring device with a PPG sensor and an accelerometer, a second monitoring device with a PPG sensor and an accelerometer, and a controller to perform the following process steps: receiving the signals from the sensors, filtering the cardiovascular signals using the motion signals, identifying correlated signal components, and communicate with a user interface to provide notification of a health state. Sensor devices with a PPG sensor and accelerometer (including earphones) are well known and used in the field (see for reference paragraph [0043] of US 20090054752 A1, paragraph [0069] of US 20090105556 A1, paragraph [0137] of US 20150080746 A1 - previously cited, and the Abstract of US 20100160794 A1 - previously cited). The receiving step for the controller process is considered insignificant presolutional data gathering activity, e.g., mere data gathering step necessary to perform the Abstract Idea. Filtering cardiovascular signals with motion sensor data is well-understood, routine, and conventional activity in the field (see for reference paragraph [0043] of US 20090054752 A1, paragraph [0069] of US 20090105556 A1, paragraph [0015] of US 20120203077 A1, and paragraph [0050] of US 20170172510 A1 - cited by Applicant). Identifying correlated PPG signal components is also considered well-understood, routine, and 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. The additional elements of claim 1 are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Furthermore, it is well established that the mere physical or tangible nature of additional elements does not automatically confer eligibility on a claim directed to an Abstract Idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)). Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
APPLYING THE ANALYSIS TO OTHER INDEPENDENT CLAIMS
	Claim 9 recites a method for performing the steps using similar components to what was recited in claim 1, however, the method does not recite any structural component for performing the steps and so can be considered to be organizing human activity. The claim also recites the same Abstract Idea of determining cardiovascular information of a subject. Given that claim 1 as a whole was analyzed previously, this claim does not draw the Judicial Exception into a practical application or add significantly more than the Judicial Exception itself. Therefore, the method claim is also drawn to non-statutory subject matter.
APPLYING THE ANALYSIS TO DEPENDENT CLAIMS

Response to Arguments Regarding 35 USC § 101
Applicant’s arguments, see page 8 Rejections under 35 U.S.C. § 101 section, filed 10/22/2020, with respect to the rejections of claims 1-3, 6-10, 12, 13, and 15 under 35 U.S.C. § 101 have been fully considered, but are not persuasive.
Regarding Applicant’s arguments on page 8 that providing an output relating to cardiovascular information determined in the system amounts to a practical application, the examiner disagrees. A practical application generally includes improvements to the functioning of a computer, applying or using a judicial exception to effect a particular prophylaxis or treatment for a medical condition, effecting a transformation or reduction of a particular article to a different state (process claims only), and applying or using the judicial exception in some other meaningful way. The notification of a health state is not sufficient to be a practical application because it is merely information that exists and may or may not ever be used. If the notification were recited to necessitate an action on the part of the user it may be considered a practical application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 20140275852 A1 - previously cited) in view of Bleich et al. (US 20150080746 A1 - previously cited).
 ([0111] and fig. 2A; biometric monitoring device) configured to couple to a first body part of a subject ([0107]; worn on a person’s ankle), wherein the first monitoring device comprises a first photoplethysmographic (PPG) sensor configured to measure a first cardiovascular signal at the first body part ([0113] and fig. 12A; PPG sensor) and a first accelerometer configured to measure a first motion signal at the first body part ([0113], [0028], and fig. 12A; motion sensor may be an accelerometer); a second monitoring device ([0111] and fig. 2A; multiple biometric monitoring devices may be worn in accordance with paragraph [0222] and embodiments may be combined in accordance with paragraphs [0447]-[0448]) configured to couple to a second body part of the subject ([0222]; may be located at the wrist), wherein the second monitoring device comprises a second PPG sensor configured to measure a second cardiovascular signal at the second body part ([0113], [0222], and fig. 12A; PPG sensor) and a second accelerometer configured to measure a second motion signal at the second body part ([0113], [0222], [0028], and fig. 12A; motion sensor may be an accelerometer); and a controller ([0120] and [0222]; a combination of the separate device controllers running the algorithm of [0120] and the remote device of [0222] performing calculations) configured to: receive the first and second cardiovascular signals and the first and second motion signals from the first and second monitoring devices ([0116]; the devices receive data from sensors); filter the first cardiovascular signal by removing one or more spectral components of the first cardiovascular signal that correspond to one or more spectral components of the first motion signal ([0176]; a FFT is performed on the heart rate and motion signals which is then used to start, continue, merge or delete spectral components to further use spectral components extracted from both the heart rate and motion signals to perform activity discrimination, which is an activity that corresponds to both signals); filter the second cardiovascular signal by removing one or more spectral components of the second cardiovascular signal that correspond to one or more spectral components of the second motion signal ([0176]; a FFT is performed on the heart rate and motion signals which is then used to start, continue, merge or delete spectral components to further use spectral components extracted from both the heart rate and motion signals to perform activity discrimination, which is an activity that corresponds to both signals for a second device in accordance with paragraph [0222]); identify a correlated spectral component that is present in both the filtered first cardiovascular signal and the filtered second cardiovascular signal ([0176] and [0222]; using the spectral components obtained from a FFT and using multiple devices to determine a pulse transit time is identifying a correlated spectral component being a single shared pulse); determine, based on the correlated spectral component, cardiovascular information of the subject ([0222]; pulse transit time is cardiovascular information of the subject); communicate with a user interface to cause the user interface to provide notification of a health state associated with the subject based on the determined cardiovascular information of the subject ([0177] the acquisition of a heart rate signal may be indicated through a display and a good heart rate is a health state).
Hong et al. is also silent on the first body part of the subject being an ear of the subject, and the first monitoring device comprising an earphone configured to be worn on or in the ear of the subject. Bleich et al. teaches that a PPG sensor and an accelerometer can both be placed in an earbud to measure heart rate and movement ([0137] and fig. 12). Given that the earbud based device of Bleich et al. has the same capabilities as the first monitoring device of Hong et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the earbud based device of Bleich et al. for the ankle based device of Hong et al. as a simple substitution of one known element for another to obtain the predictable result of monitoring cardiovascular activity.
Regarding claim 2, Hong et al. discloses a system wherein the first cardiovascular signal comprises: (i) a first pulse rate component attributable to a blood pulse rate ([0036]; the heart rate determined by the PPG sensor is interpreted to be determined from pulse rate because the PPG sensor measures pulsatile flow at a first extremity location not the heart itself) in the first body part ([0120]; movement of the user may be measured) in the first body part, and wherein removing one or more spectral components of the first cardiovascular signal that correspond to one or more spectral components of the first motion signal comprises removing the first artifact component from the first cardiovascular signal ([0176] and [0120]; while the user is in motion an FFT is performed to extract spectral components and the components attributable to movement are removed from the PPG signal); and wherein the second cardiovascular signal comprises: (i) a second pulse rate component attributable to a blood pulse rate  ([0036] and [0222]; the heart rate determined by the PPG sensor is interpreted to be determined from pulse rate because the PPG sensor measures pulsatile flow at a second extremity location not the heart itself) in the second body part and (ii) a second artifact component not attributable to the blood pulse rate ([0120] and [0222]; movement of the user may be measured in a second location) in the second body part, and wherein removing one or more spectral components of the second cardiovascular signal that correspond to one or more spectral components of the second motion signal comprises removing the second artifact component from the second cardiovascular signal ([0176], [0120], and [0222]; while the user is in motion an FFT is performed to extract spectral components and components attributable to movement are removed from the PPG signal in a second location).
Regarding claim 3, Hong et al. discloses a system wherein determining the cardiovascular information of the subject comprises determining a heart rate ([0101]; measures physiological characteristics including heart rate) of the subject based on a frequency (interpreted as the pulse frequency from the first location, i.e. ankle) of the correlated spectral component.
Regarding claim 6, Hong et al. in view of Bleich et al., as applied to claim 1, discloses a system wherein the earphone comprises a PPG sensor configured to measure a blood pulse rate in the ear of the subject (Bleich et al. [0137]; the PPG sensor in the earbud embodiment measures heart rate).
 ([0222]; may be located at the wrist), and wherein the second monitoring device comprises a wristband configured to be worn around the wrist of the subject ([0107] and [0222]; integrated into a wristband).
Regarding claim 8, Hong et al. discloses a system wherein the wristband comprises a PPG sensor ([0036] and [0222]; fitness monitoring device includes a PPG sensor) configured to measure a blood pulse rate in the wrist of the subject ([0036] and [0222]; the heart rate determined by the PPG sensor is interpreted to be determined from pulse rate because the PPG sensor measures pulsatile flow at an extremity not the heart itself).
Regarding claim 9, Hong et al. discloses a method comprising: receiving, from a first monitoring device ([0111] and fig. 2A; biometric monitoring device) coupled to a first body part of a subject ([0107]; worn on a person’s ankle), a first cardiovascular signal ([0113] and fig. 12A; PPG sensor) and a first motion signal ([0113] and fig. 12A; motion sensor), wherein the first cardiovascular signal is indicative of one or more measurements obtained at the first body part using a first photoplethysmographic (PPG) sensor ([0113] and fig. 12A; PPG sensor) of the first monitoring device, and wherein the first motion signal is indicative of one or more measurements obtained at the first body part using a first accelerometer of the first monitoring device ([0113], [0028], and fig. 12A; motion sensor may be an accelerometer); receiving, from a second monitoring device ([0111] and fig. 2A; multiple biometric monitoring devices may be worn in accordance with paragraph [0222] and embodiments may be combined in accordance with paragraphs [0447]-[0448]) coupled to a second body part of the subject ([0222]; may be located at the wrist), a second cardiovascular ([0113], [0222], and fig. 12A; PPG sensor) and a second motion signal ([0113], [0222], and fig. 12A; motion sensor), wherein the second cardiovascular signal is indicative of one or more measurements obtained at the second body part using a second PPG sensor ([0113], [0222], and fig. 12A; PPG sensor) of the second ([0113], [0222], [0028], and fig. 12A; motion sensor may be an accelerometer) of the second monitoring device; filtering the first cardiovascular signal by removing one or more spectral components of the first cardiovascular signal that correspond to one or more spectral components of the first motion signal ([0176]; a FFT is performed on the heart rate and motion signals which is then used to start, continue, merge or delete spectral components to further use spectral components extracted from both the heart rate and motion signals to perform activity discrimination, which is an activity that corresponds to both signals); filtering the second cardiovascular signal by removing one or more spectral components of the second cardiovascular signal that correspond to one or more spectral components of the second motion signal ([0176]; a FFT is performed on the heart rate and motion signals which is then used to start, continue, merge or delete spectral components to further use spectral components extracted from both the heart rate and motion signals to perform activity discrimination, which is an activity that corresponds to both signals for a second device in accordance with paragraph [0222]); identifying a correlated spectral component that is present in both the filtered first cardiovascular signal and the filtered second cardiovascular signal ([0176] and [0222]; using the spectral components obtained from a FFT and using multiple devices to determine a pulse transit time is identifying a correlated spectral component being a single shared pulse); determining, based on the correlated spectral component, cardiovascular information of the subject ([0222]; pulse transit time is cardiovascular information of the subject); causing a user interface to provide notification of a health state associated with the subject based on the determined cardiovascular information associated with the subject ([0177] the acquisition of a heart rate signal may be indicated through a display and a good heart rate is a health state).
Hong et al. is also silent on the first body part of the subject being an ear of the subject, and the first monitoring device comprising an earphone configured to be worn on or in the ear of the subject. ([0137] and fig. 12). Given that the earbud based device of Bleich et al. has the same capabilities as the first monitoring device of Hong et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the earbud based device of Bleich et al. for the ankle based device of Hong et al. as a simple substitution of one known element for another to obtain the predictable result of monitoring cardiovascular activity.
Regarding claim 10, Hong et al. discloses a method further comprising: measuring, using the first monitoring device, the first cardiovascular signal and the first motion signal at the first body part ([0120]; heart rate signal is measured by the PPG sensor and movement is measured using an accelerometer) and measuring, using the second monitoring device, the second cardiovascular signal and the second motion signal at the second body part ([0120] and [0222]; heart rate signal is measured by the PPG sensor and movement is measured using an accelerometer for a second location).
Regarding claim 12, Hong et al. discloses a method wherein the first cardiovascular signal comprises: (i) a first pulse rate component attributable to a blood pulse rate ([0036]; the heart rate determined by the PPG sensor is interpreted to be determined from pulse rate because the PPG sensor measures pulsatile flow at a first extremity location not the heart itself) in the first body part and (ii) a first artifact component not attributable to the blood pulse rate ([0120]; movement of the user may be measured) in the first body part, and wherein removing one or more spectral components of the first cardiovascular signal that correspond to one or more spectral components of the first motion signal comprises removing the first artifact component from the first cardiovascular signal ([0176] and [0120]; while the user is in motion an FFT is performed to extract spectral components and the components attributable to movement are removed from the PPG signal); and wherein the second cardiovascular signal comprises: (i) a second pulse rate component attributable to a blood pulse rate ([0036] and [0222]; the heart rate determined by the PPG sensor is interpreted to be determined from pulse rate because the PPG sensor measures pulsatile flow at a second extremity location not the heart itself) in the second body part and (ii) a second artifact component not attributable to the blood pulse rate ([0120] and [0222]; movement of the user may be measured in a second location) in the second body part, and wherein removing one or more spectral components of the second cardiovascular signal that correspond to one or more spectral components of the second motion signal comprises removing the second artifact component from the second cardiovascular signal ([0176], [0120], and [0222]; while the user is in motion an FFT is performed to extract spectral components and components attributable to movement are removed from the PPG signal in a second location).
Regarding claim 13, Hong et al. discloses a method wherein determining the cardiovascular information of the subject comprises determining a heart rate ([0101]; measures physiological characteristics including heart rate) of the subject based on a frequency (interpreted as the pulse frequency from the first location, i.e. ankle) of the correlated spectral component.
Regarding claim 15, Hong et al. discloses a method wherein the second body part of the subject is a wrist of the subject ([0222]; may be located at the wrist), and wherein the second monitoring device comprises a wristband worn around the wrist of the subject ([0107] and [0222]; integrated into a wristband).
Response to Arguments Regarding 35 USC § 103
Applicant’s arguments, see page 8 Rejections under 35 U.S.C. § 103 section, filed 10/22/2020, with respect to the rejections of claims 1-3, 6-10, 12, 13, and 15 under 35 U.S.C. § 101 have been fully considered and are persuasive. The examiner agrees that Goodman teaches correlating signals in the time domain and not spectral components. A new interpretation of the art has been made in this office action in light of the arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.S./               Examiner, Art Unit 3791                                                                                                                                                                                         
/JASON M SIMS/              Supervisory Patent Examiner, Art Unit 3791